KNOLL, J.,
additionally concurring.
hln light of petitioner’s failure to comply with the recommendation of the Judges and Lawyers Assistance Program (“JLAP”) to obtain • appropriate inpatient substance treatment, I concur in the denial of admission at this time. I acknowledge petitioner’s financial circumstances may impact his ability to enter treatment; however, it is my understanding JLAP can provide lower cost treatment options, to applicants of limited means. I strongly encourage petitioner to work with JLAP to avail himself of such options for inpatient substance abuse treatment prior to making any reapplication for admission to the bar.